DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16, 18-20, 22-24, and 26-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "said second auxiliary washing unit" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 15-16, 18-20, 22-24, and 26-31 are dependent upon claim 14.
Claim 32 recites the limitation "said second auxiliary washing unit" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13 and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US 2015/0247276).
Regarding claim 13, Kim figures 1-3 teach a washing machine with auxiliary washing unit for washing laundries, comprising: 
a main washing machine body (10)  having a first main washing space (12 inner tub) therein, a first opening (24) formed on a top of said main washing machine body and communicated with said first main washing space; 
a first cover (110 door) configured to open and close a first portion of said first opening; and 
a first auxiliary washing unit (120 auxiliary washing unit) positioned on top of said main washing machine body (10) and configured for hand-washing laundries, wherein said first auxiliary washing unit (120) and said first cover (110) are arranged juxtaposedly that jointly cover the first opening (24), wherein said first auxiliary washing unit (120) is positioned over said first opening and covers a second portion of said first opening (24) and said first cover (110) is configured to cover said first portion of said first opening, such that said first cover (110) is able to be closed to cover said first portion of said first opening and to be opened to open said first portion of said first opening for putting laundries into or taking laundries out of said main washing space through said first portion of said first opening.[0088][0098]
Regarding claim 21, Kim teaches the first main washing space (12 inner tub) is defined by a washing tub selected from the group consisting of a rotary tub for washing laundries and a dryer tub for drying laundries.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-16, 18-20, 22-14, 26-28, and 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2015/0247276) as applied to claim 13 above, and further in view of Monteiro (US 2001/0023513).
Regarding claim 14, Kim is silent to a second cover, wherein said main washing machine body further has a second main washing space therein and a second opening communicated with said second auxiliary washing unit, wherein said second cover is configured to cover said second opening such that said second opening is able to be opened by opening said second cover for putting laundries into or taking laundries out of said second main washing space.
Monteiro is directed towards a washing machine having two drums.  Figure 2 teaches the drum 12 is made up of two separately rotatable drum portions 16a, 16b, each consisting of a cylindrical wall and a circular end wall.[0030]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a second main washing space as taught in Monteiro so that the drive is capable of rotating adjacent rotatable drum portions at different speeds in the same direction, at different speeds in opposite directions and/or at the same speed in opposite directions.  The relative rotation between the adjacent rotatable drum portions prevents the articles from becoming adhered to the interior wall of the drum.  Therefore, the rotational speed of the rotatable drum portions can be increased above that at which the articles would normally cease to be agitated, and the amount of agitation applied to the 
As to the limitation of a second cover and second auxiliary washing unit, Kim teaches it’s an obvious modification for performing hand washing.[0107] Furthermore, a duplication of parts, in this case a second main washing space, second cover, and second auxiliary washing unit is has no patentable significance unless a new and unexpected result is produced.(MPEP 2144.04) 
Regarding claim 15, Kim in view of Monteiro suggests the second cover is configured to open and close a first portion of said second opening, and said first auxiliary washing unit and said second cover are arranged juxtaposedly that jointly cover the second opening, wherein said first auxiliary washing unit is also positioned over said second opening and covers a second portion of said second opening and said second cover is configured to cover said first portion of said second opening, such that said second cover is able to be closed to cover said first portion of said second opening and to be opened to open said first portion of said second opening for putting laundries into or taking laundries out of said second main washing space through said first portion of said second opening.
Regarding claim 16, Kim in view of Monteiro suggests a second auxiliary washing unit arranged on top of said main washing machine body, wherein said second auxiliary washing unit and said second cover are arranged juxtaposedly that jointly cover the second opening, wherein said second cover is configured to open and close a first portion of said second opening, and that said second auxiliary washing unit is positioned over said second opening and covers a second portion of said second opening, such that said second cover is able to be closed to cover said first portion of said second opening and to be opened to open said first portion of said second opening for putting laundries into or taking laundries out of said second main washing space through said first portion of said second opening.
Regarding claims 18-20, Kim teaches the first auxiliary washing unit has a bottom portion and a side portion defining a unit body having a predetermined depth forming a hand-washing container and an auxiliary drain outlet (130) for discharging washing water contained in said first auxiliary washing unit, wherein said first auxiliary washing unit further comprises a water supply device (134) comprising an 
Kim is silent to the auxiliary drain outlet provided at said bottom portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the auxiliary drain outlet provided at said bottom portion as a rearrangement of parts is an obvious matter of design choice.(MPEP 2144.04)
Regarding claims 22-24 and 26-28, Kim teaches the first main washing space (12 inner tub) is defined by a washing tub selected from the group consisting of a rotary tub for washing laundries and a dryer tub for drying laundries.
Regarding claims 30-31, Kim teaches the first auxiliary washing unit (120) has an overflow opening (130) formed at an upper positioned of said side portion for discharging overflowing washing water in said first auxiliary washing unit.
Regarding claim 32, Kim in view of Monteiro suggests each of said first and second auxiliary washing units has an overflow opening (130) formed at an upper positioned of said side portion for discharging overflowing washing water in said corresponding first and second auxiliary washing units.
Claims 17, 25, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2015/0247276), as applied to claim 13 above.
Regarding claim 17, Kim teaches the first auxiliary washing unit has a bottom portion and a side portion defining a unit body having a predetermined depth forming a hand-washing container and an auxiliary drain outlet (130) for discharging washing water contained in said first auxiliary washing unit, wherein said first auxiliary washing unit further comprises a water supply device (134) comprising an auxiliary water supply pipe (362b) having an auxiliary water supply outlet provided at one side of said first auxiliary washing unit for supplying washing water through said auxiliary water supply pipe into said first auxiliary washing unit for laundry washing, hand washing and face washing.[0168]
Kim is silent to the auxiliary drain outlet provided at said bottom portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the auxiliary drain outlet provided at said bottom portion as a rearrangement of parts is an obvious matter of design choice.(MPEP 2144.04)
Regarding claim 25, Kim teaches the first main washing space (12 inner tub) is defined by a washing tub selected from the group consisting of a rotary tub for washing laundries and a dryer tub for drying laundries.
Regarding claim 29, Kim teaches the first auxiliary washing unit (120) has an overflow opening (130) formed at an upper positioned of said side portion for discharging overflowing washing water in said first auxiliary washing unit.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711